Citation Nr: 1603587	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include in the shoulders and neck, to include as a result of an undiagnosed illness due to service in Southwest Asia.
 
2.  Entitlement to service connection for a disability manifested by sleep disturbance, to include as a result of an undiagnosed illness as due to service in Southwest Asia.
 
3.  Entitlement to service connection for allergic rhinitis, to include as due to exposure to environmental toxins in Southwest Asia.
 
4.  Entitlement to service connection for a bilateral foot disorder, to include pes planus and/or plantar fasciitis.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had activated service as a member of the Arkansas Army National Guard from October 2002 to August 2004, and from October 2007 to March 2009, which included service in Iraq from March 2008 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

These matters were previously remanded in November 2014 and August 2015.

The issue of entitlement to service connection for allergic rhinitis, and muscle and joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a separate and distinct sleep impairment that qualifies as an undiagnosed illness or is otherwise related to service.  

2.  The evidence of record demonstrates that it is likely that the Veteran's currently diagnosed bilateral foot disorder was incurred during active service.


CONCLUSIONS OF LAW

1.  A sleep impairment was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.14 (2015).

2.  The criteria for service connection for a bilateral foot disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters in March 2009, April 2010, May 2012, and August 20102.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the October 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in with respect to all the Veteran's claim, thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that his sleep disturbance was incurred in active service, to include exposure to toxins during deployment to the Persian Gulf.  Additionally, the Veteran asserts that his bilateral foot disorder was incurred during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for Persian Gulf Veterans' undiagnosed illnesses, medically unexplained multisymptom illnesses, and any diagnosed illness that the Secretary of VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a) (West 2014); 38 C.F.R. § 3.317 (2015).

A chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2015). 

Therefore, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015); 76 Fed. Reg. 81,834 (December 29, 2011). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf War Veterans.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56,703 (1998).  Service connection for a diagnosed illness still may be established if otherwise warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With regard to the presumption of service connection for disabilities occurring in Persian Gulf veterans, a qualifying chronic disability includes neurological signs or symptoms and signs or symptoms involving the skin.  38 C.F.R. § 3.317(b) (2015). 

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1) (2015).  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2015).

Initially, the Board notes that the record shows the Veteran served in the Southwest Asia Theater of operations from March 2008 to December 2008.  Therefore, the Veteran had qualifying service in the Southwest Asia Theater of operations.  38 C.F.R. § 3.317 (2015).

Sleep Disability

The Veteran reports that he has a sleep disability related to his service in Southwest Asia.  

A review of the Veteran's service medical records shows that he was not assessed with, nor did he report, any sleeping difficulties during any of his periods of active service.  

An April 2009 VA treatment record shows that the Veteran reported sleeping difficulties.  He reported snoring at night and feeling tired during the day.  He was assessed with insomnia and snoring.  

A September 2012 VA examination report shows that the Veteran reported sleeping problems that onset in March 2009 when he returned from deployment.  He reported only sleeping about half the time.  He reported getting up 3 to 4 times a night, not due to the urge to urinate.  He also denied nightmares.  The examiner assessed the Veteran with insomnia.  The examiner also noted that the results from an August 2012 sleep study indicated that the Veteran did not have sleep apnea.  The Veteran was assessed with delayed onset of REM which could be caused by medication which he used for his non-service connected asthma.  

A June 2014 VA posttraumatic stress disorder (PTSD) examination report shows that the Veteran experienced sleep disturbances due to his psychiatric disability.  He was diagnosed with chronic sleep impairment as a symptom of the diagnosed PTSD.  

A January 2015 VA examination report shows that the Veteran was not assessed with sleep apnea or any other sleep disorder.  The examiner reported that the Veteran's chronic sleep issues were tied to his PTSD.  Therefore, the examiner determined that the Veteran's sleeping difficulty was less likely than not attributable to an undiagnosed illness resulting from service in Southwest Asia.  

An October 2015 VA addendum examination report noted that the Veteran's sleep impairment was due to his service-connected PTSD.  

The Board finds that the preponderance of the evidence shows that the Veteran does not have a separate sleep impairment other than the symptoms related to his service-connected PTSD, and therefore service connection for a separate sleep impairment is not warranted.  The Board notes that the Veteran's service medical records are absent for any reports or treatments for a sleep impairment.  Additionally, all of the post service medical evidence shows that the Veteran's sleep impairment is a symptom of his service-connected PTSD and not due to an undiagnosed illness as most recently shown in the October 2015 VA examination report.  Moreover, the Veteran's current 30 percent rating for his PTSD includes compensation for symptoms of "chronic sleep impairment;" thus, compensation for a sleep impairment as a separate disability would constitute prohibited pyramiding, as it would result in compensating the same symptoms twice. 38 C.F.R. 4.14 (2015). As there is no evidence to show a separate and distinct sleeping impairment apart from symptoms of his service-connected PTSD, and he is already being compensated for his symptomatology related to his PTSD, service connection for a sleep impairment as a separate disability is not warranted. 

To the extent that the Veteran also claims that his sleeping impairment is related to an undiagnosed illness due to his service in the Persian Gulf, the preponderance of the medical evidence of record shows that the Veteran's sleeping impairment has been clinically diagnosed as due to his PTSD.  Thus, the existence of a diagnosis and known clinical causation for the sleeping impairment firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317 (2015).

The Board has also considered the statements submitted by the Veteran in support of his claim for entitlement to service connection for a sleep impairment.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such observing his fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the Board finds that the diagnosis of the etiology of a sleeping impairment is the type of disability not subject to a lay diagnosis.  The issue does not involve a simple diagnosis.  Thus, the Veteran's lay assertions are not competent or sufficient to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the medical findings provided in this case outweigh the Veteran's statements.  Competent evidence concerning the nature and extent of the claimed disabilities have been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examinations.  The VA examination reports and other medical evidence were all consistent in finding that the Veteran's sleeping impairment was a symptom of his service connected PTSD.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.

As such, a preponderance of the evidence is against the claim for service connection for a sleep disorder, and the claim must be denied.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



Bilateral Foot Condition

The Veteran asserted that his diagnosed bilateral foot disorder was incurred in active service.  Specifically, he reported that the disorder was caused by the carrying of heavy equipment and body armor.

A December 2008 service medical record shows that the Veteran reported bilateral heel pain.

A March 2009 VA examination report shows that the Veteran reported onset of bilateral heel pain while stationed in Iraq.  He reported that he treated the condition with activity modification with improvement of the symptoms.  Physical examination of the feet showed that his toes were aligned normally and had full range of motion without restriction or pain.  Examination of the arches showed a moderate bilateral collapse with standing from a sitting position.  The arches and plantar surfaces were nontender to palpitation.  The heels and Achillis tendons were normal bilaterally.  X-rays showed no abnormalities.  The examiner reported that the Veteran had a normal bilateral foot exam with no gross abnormalities of the heels.  He was noted to have a slight arch collapse with standing from the sitting position.  

A January 2010 VA treatment record shows that he was assess with a depression of the longitudinal arch upon weight bearing.  Palpation to the posterior heels also shown tenderness.  He was diagnosed with metatarsalgia and pes planus.  

A December 2010 VA examination report shows that the Veteran was diagnosed with mild pes planus.  

A March 2015 VA examination report showed that the examiner did not diagnose the Veteran with pes planus.  The examiner noted that pes planus was due to an abnormal development of the arch of the foot or from severe trauma leading to the spring ligament injury.  The examiner reported that pes planus would not be caused by attritional damage from a period of heavy lifting and this condition would also be unrelated to plantar fasciitis.  The examiner then remarked that after a review of the evidence since 2010, the Veteran did not have pes planus, and that the current foot condition was less likely than not due to his time in service.

After reviewing all of the evidence of record, the Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for a bilateral foot disorder.  Medical professionals have diagnosed the Veteran pes planus while other medical professions have determined that the Veteran has no such foot condition.  However, the Board finds that the Veteran did report a bilateral foot condition during active service in December 2008 that he described as heel pain.  A March 2009 VA examination of the feet conducted 25 days after separation from service showed that the Veteran feet displayed a slight arch collapse.  A subsequent VA examination report in January 2010 showed the Veteran had bilateral depression of the longitudinal arch upon weight bearing of his feet and was diagnosed with pes planus.

Therefore, the Board finds that the Veteran has a bilateral foot disorder that first manifested during his last period of active service, and was diagnosed as pes planus with the first year after separation of active service.  Additionally, the Board finds that the Veteran is competent to report symptoms of his foot disorder, and he has continually asserted these symptoms since separation from service in March 2009.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, there is post service medical evidence of the Veteran being diagnosed with pes planus.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a bilateral foot disorder is warranted and that claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a disability manifested by sleep disturbance, to include as a result of an undiagnosed illness as due to service in Southwest Asia is denied.

Entitlement to service connection for a bilateral foot disorder, to include pes planus and/or plantar fasciitis, is granted.


REMAND

Allergic Rhinitis

After a review of the record, the Board finds that the October 2015 VA examiner's opinion is incomplete, as an August 2015 remand directive was not completed by the examiner.  The August 2015 remand specifically requested that an opinion as to the etiology of the Veteran's rhinitis be provided assuming that the condition did not pre-exist active service.  Here, the October 2015 examiner specifically opined that an opinion to this remand directive was not required as the allergic rhinitis pre-existed service.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination and the Board must remand for an additional examination and opinion.

Muscle and Joint Soreness

The Veteran has reported that he experienced muscle and joint pain in various areas of the body that are separate and apart from his service connected lumbar spine disability, and that this soreness is due to exposure to toxins during his service in Southwest Asia.  The Veteran has also reported that his muscle soreness was due to wearing heavy gear during service to include body armor.  

A November 2008 post deployment health assessment report shows that the Veteran checked a section marked as muscle aches and swollen or painful joints.  

A December 2008 service medical record shows that the Veteran reported back and heel pain.  No other reports of muscle or joint pain were noted.  

A September 2012 VA Gulf War examination report shows that the Veteran reported muscle pain identified as back and foot pain.  The Veteran reported that he started having muscle pain in Iraq due to getting in and out of his truck with a heavy pack.  The Veteran reported that he experienced pain with any strenuous activity and that his back, shoulder, and neck all had pain.  The examiner reported that the Veteran had no tenderpoints of fibromyalgia.  

An October 2012 statement submitted by the Veteran reported that he had muscle soreness after physical activity.

A December 2013 reserve mobilization report shows that the Veteran reported that he was healthy without any medical conditions that prevent deployment.  The Veteran listed no medical issues within this report.  

A February 2015 VA examination report noted that the Veteran had not been diagnosed with fibromyalgia.  The Veteran reported pain in his knees and feeling vibrations in both legs.  He also reported discomfort in the shoulder blades and neck.  The examiner also noted that the Veteran had chronic low back pain and plantar fascitis on both feet.  Physical examination showed that the Veteran had no signs or symptoms of fibromyalgia.  The examiner remarked that the Veteran did not have fibromyalgia as he did not suffer from widespread body pain that was a requirement for the diagnosis.

An April 2015 VA examination report noted that the Veteran's muscle and joint pain was not due to fibromyalgia.  The examiner reported that the Veteran's lumbar and cervical pain was secondary to his service connected lumbar spine disability.  

An October 2015 VA examination report shows that the Veteran report intermittent aching pain at the base of his neck and upper back region.  He reported that this did not happen daily, but weekly.  He reported that the soreness occurred after waking up and sleeping a certain way.  The Veteran described the pain as tightness.  The Veteran reported working out for 60 minutes, 4 to 5 days per week.  If his muscles were tight, he would avoid certain exercise.  

An October 2015 VA addendum examination report shows that Veteran was assessed with specific muscle and joint complaints of known etiology.  The examiner noted that the Veteran's muscles pain was due to intermittent trapezoid muscle strain.  Muscle strains were reported as being common and varied based on wear and tear, as well as aggravating factors causing internal muscle inflammation resulting in pain.  The examiner noted that the Veteran had bilateral knee strain, lumbar strain, and plantar fasciitis.  The examiner attributed these conditions to a known etiology related to normal wear and tear, with aggravating factors causing internal musculoskeletal pathologic changes.  The examiner also opined that there were no reports in the Veteran's service medical record concerning a trapezius strain or knee strain and it was less likely than not that these disabilities were related to service.  

Here, the Board finds that a remand is warranted with regards to the Veteran's claim for entitlement to service connection for muscle and joint soreness.  While the Board notes that there is adequate evidence to determine whether the Veteran's muscle and joint soreness are due to exposure to toxins in service during his deployment to Southwest Asia, an opinion as to whether the diagnosed trapezius strain and bilateral knee strain are directly related to service provided by the October 2015 VA examiner was inadequate.  Here, it is clear that the October 2015 VA examiner based the negative nexus opinion regarding whether the Veteran's diagnosed trapezius and knee strain were related service, on the absence of documentation within the service medical records and did not consider the Veteran's lay statements regarding the etiology or continuity of trapezius and knee symptomatology since his discharge from service.  Thus, the Board finds that the examination report is inadequate for rating purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).  Therefore, on remand an opinion regarding this issue will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's file to the examiner that provided the October 2015 VA opinion, if that examiner is not available, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed allergic rhinitis condition.  The examiner must review the entire claims file and must note that review in the examination report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The VA examiner should provide the following information:

For purposes of this opinion, the examiner must assume that the diagnosed allergic rhinitis did not pre-exist military service.  

Is it as likely as not (a 50 percent probability or greater) that the allergic rhinitis is directly related to active military service?  In providing this opinion, the examiner must address the issue of whether the evidence of record shows a continuity of allergic rhinitis symptomatology since active duty service and also state whether the allergic rhinitis had its onset during a period of active duty service.  Again, for purposes of this opinion, the examiner should assume that the allergic rhinitis did not pre-exist service. Additionally, the examiner must comment upon the Veteran's reports of symptomatology during active service.  

2.  Send the Veteran's file to the examiner that provided the October 2015 VA opinion, if that examiner is not available, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed trapezius and knee disabilities.  All indicated tests should be accomplished, to include x-rays, and all clinical findings reported in detail.  The examiner should attempt to reconcile all other evidence and opinions of record, including previous VA examination reports.  The examiner should clearly set forth the rationale for all opinions expressed.  The VA examiner should provide the following information:
	
Provide an opinion whether the trapezius and knee disabilities are at least as likely as not (50 percent or more probability) incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding the incurrence of the injuries due to carrying heavy equipment in service, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

3.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


